 Case: 1:20-cv-02112 Document #: 85 Filed: 03/02/21 Page 1 of 3 PageID #:996




       IN THE UNITED STATES DISTRICT COURT
      FOR THE NORTHERN DISTRICT OF ILLINOIS
                EASTERN DIVISION

LIBERTARIAN PARTY OF
ILLINOIS, ET AL.,

                    Plaintiffs,

and KYLE KOPITKE,                         Case No. 1:20-cv-02112

       Plaintiff-Intervenor,

vs.                                       Hon. Charles R. Norgle, Sr.,
                                          Presiding Judge,
J.B. PRITZKER, ET AL,

            Defendants,                   Hon. Jeffrey Cummings,
                                          Magistrate Judge




 MOTION TO DENY STIPULATION TO DISMISS OR IN THE
ALTERNATIVE FOR THIS COURT TO RETAIN JURISDICTION
TO DECIDE ANY PETITION FOR ATTORNEY’S FEES & COSTS

      NOW COMES THE INTERVENOR KYLE KOPITKE, and for his

Motion To Deny Stipulation To Dismiss Or In The Alternative For This

Court To Retain Jurisdiction to Decide Any Petition For Attorneys Fees

& Costs , states:
 Case: 1:20-cv-02112 Document #: 85 Filed: 03/02/21 Page 2 of 3 PageID #:997




   1. On April 17, 2020 this Court granted Plaintiff-Intervenor Kyle

Kenley Kopitke’s (“Kopitke”) emergency motions to intervene (Dkt. 21,

granting Dkts. 6 and 7).

   2. On December 2, 2020 this Court ordered the parties to submit a

joint status report no later than January 8, 2021. (Dkt. 80)

   3. On January 8, 2021 all parties, including Kopitke, submitted a

Joint Status Report. (Dkt. 81).

   4. On February 5, 2021 all parties, including Kopitke, submitted a

second joint status report. (Dkt. 82).

   5. On February 26, 2021 this Court ordered the parties to file a

Report on settlement by March 23, 2021 if the matter has not been

resolved before that date. (Dkt. 83)

   6. On March 2, 2021 all the Plaintiffs and all the Defendants, except

for Kopitke, filed a Stipulation To Dismiss.

   7. Therefore, the Stipulation To Dismiss is not a stipulation by all

parties.

   8. As a prevailing party in this case, Plaintiff-Intervenor Kopitke

has a right to recover his attorney’s fees and costs.



                                       2
 Case: 1:20-cv-02112 Document #: 85 Filed: 03/02/21 Page 3 of 3 PageID #:998




   9. Kopitike’s attorney is attempting to resolve attorney’s fees with

Defendants’ counsel, but no agreement has been reached to date.

      WHEREFORE, Plaintiff-Intervenor Kyle Kopitke respectfully

requests that the Stipulation To Dismiss (Dkt. 84) be denied, or that, in

the alternative, that this Court retain jurisdiction for at least 90 days to

decide any petition for attorney’s fees and costs filed by an attorney for a

prevailing party.

                                         Respectfully submitted

                                         /s/Samuel J. Cahnman
Samuel J. Cahnman                    Attorney for Plaintiff-Intervenor
Attorney at Law                                Kyle Kopitke
915 S. 2nd St.
Springfield, IL 62704
samcahnman@yahoo.com
Attorney for Intervenor
IL Bar No. 3121596


                    CERTIFICATION OF SERVICE

    I hereby certify that on March 2, 2021 foregoing document was filed
using the Court’s CM/ECF system, which will effect service on all parties
of record


                                             /s/Samuel J. Cahnman
                                                Attorney at Law




                                     3
